Title: To George Washington from John Hancock, 10 September 1776
From: Hancock, John
To: Washington, George



Sir
Congress Chamber [Philadelphia] 10th Sepr 1776

Your Letter of 8th Inst. is now under the Consideration of Congress; as soon as they have come to a Determination upon it the Result shall be transmitted you, in the mean time Congress being Apprehensive that their former Resolution of 3d Int was not rightly understood, have directed me to Send you the foregoing, by which you will perceive that their wish is to preserve N. York & leave the time of Evacuatg it to yor Judgment. I beg leave to Refer you to the Resolve, not havg time to Add, but that I am, Sir your very hume set

John Hancock P⟨residt⟩

